Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
	Applicant's arguments filed on 04/22/2022 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
1.	Prior arts of record do not teach “the patching equipment has AIM functionality” (Remarks, page 10).
2.	Prior arts of record do not teach “where the processor is configured to determine, for a given item of intelligent patching equipment that the rack controller is communicating with, which rack that given item is installed in based on which of the plurality of patching equipment bus interfaces is being used to communicate with that given item” (Remarks, page 11-17).
In response to argument ‘1’, the Examiner respectfully traverse. Tucker in figure 1 and 2 discloses the intelligent patching equipment 12 or 12’ (patch panels 12, 212). The patching equipment has a plurality of connector ports 16 or 216 which can be monitored by a rack controller (par. 13 “intelligent patch panels are now available that are capable of automatically determining when a patch cord is plugged into or removed”). Apparently, the patching equipment (panel 12) has automated infrastructure management functionality installed for communicating with.
In response to argument ‘2’, the Examiner respectfully traverse. It appears that the applicant is not interpreting the previous office action as intended by the examiner.  In figure 1 and 2, Tucker discloses is a given item of intelligent patching equipment as a connector port of the intelligent patching panel 12. Tucker further discloses the processor (par.  21 “a processor), is configured to determine, for a given item of intelligent patching equipment that the rack controller is communicating with (par. 14, for a connector port of the patching panel 12 that the rack controller is communicate with), which rack that given item is installed (par. 15. Note: The rack is identified by the insertion or the removal of the patch cord at the connector port) in based on which of the plurality of patching equipment bus interfaces is being used to communicate with that given item (par. 15. Based on the plurality of patching cords 60, 128). Apparently, Tucker discloses the arguing limitations.
 Therefore, the rejections are still sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 20100141379, Tucker) in view of Giat.
As to claim 1, Tucker discloses a rack controller for use in an automated infrastructure management (AIM) system (par. 50), the rack controller (fig. 1-3) comprising:
	a processor (fig. 4 “microprocessor”) configured to execute software (par. 15, “executes software or firmware”); and 
a plurality of independent patching equipment bus interfaces (fig. 8 interfaces at extender 700), each bus interface configured to couple the processor (fig. 3) to a respective patching equipment bus assembly installed in a respective one of multiple racks in which intelligent patching equipment (fig. 8. Note: The bus interfaces are to independently couple to the left and the right racks par. 48) having AIM functionality is installed for communicating with (par. 21 “patch cord connectivity information monitored by the base unit”), where the processor is configured to determine, for a given item of intelligent patching equipment that the rack controller is communicating with, which rack that given item is installed in based on which of the plurality of patching equipment bus interfaces is being used to communicate with that given item (par. 15 “what patch cords are inserted and removed from what connected ports”);
wherein the rack controller is located in a rack in the multiple racks and functions as a controller for the multiple racks (fig. 8, par. 48 “single rack controller”)
Tucker does not disclose the plurality of independent bus interfaces providing power to the intelligent patching equipment. In the same field of art, (rack management), Giat discloses a method for rapidly powering a plurality of power over Ethernet ports (abstract). In one embodiment, Giat discloses a rack controller (fig. 2B management module 170) comprising a plurality of independent bus interfaces (bus interfaces 210.. 216), each bus interface configured to couple a processor (fig. 2B control 200) to a respective bus assembly (controller 160) installed in a respective one of multiple racks (racks 130) in which equipment is installed for communicating with (fig. 2B) and providing power to the equipment (par. 58, “supplies power to PDs 50”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tucker and Giat, by comprising each bus interface configured to couple the processor to a respective patching equipment bus assembly installed in a respective one of multiple racks in which intelligent patching equipment is installed for communicating with and providing power to the intelligent patching equipment. The motivation is to improve the performance of the system (Background, par. 12).
As to claim 3, Tucker/Giat discloses the rack controller of claim 1, wherein the plurality of patching equipment bus interfaces is arranged to support a predetermined scheme specifying which of the plurality of patching equipment bus interfaces should be used to couple the intelligent patching equipment installed in each of the racks to the rack controller (Tucker, par. 21).
As to claim 4, Tucker/Giat discloses the rack controller of claim 1, further comprising: 
an external network interface configured to couple the processor to an external network (Tucker, fig. 3  ethernet unit 330).
As to claim 5, Tucker/Giat discloses the rack controller of claim 4, wherein the external network interface comprises an ETHERNET configured to couple the processor to an ETHERNET local area network (LAN) (Tucker par. 41).
As to claim 6, Tucker/Giat discloses the rack controller of claim 1, further comprising: 
at least one rack controller interface, each rack controller interface configured to connect the rack controller to another rack controller (Tucker, par. 41).
As to claim 11, Tucker/Giat discloses the rack controller of claim 1, further comprising a base unit that comprises the processor and the plurality of independent patching equipment bus interfaces (Giat, fig. 2B, transceiver 210, 214).
	Claims 7-10, 14-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Giat and further in view of Oberski (US 20130149912).
As to claim 7, Tucker/Giat discloses the rack controller of claim 6, but does not disclose the features in claim 7. In the same field of art, (rack management), Oberski discloses communications interfaces including a connector port that has housing that defines a plug aperture and at least first through eight contacts that extend into the plug aperture (abstract). In one embodiment, Oberski discloses each rack controller comprises interface a respective termination circuit (par. 17 “include a termination circuit”, par. 55) which is configured to:
	develop a respective first predetermined level for a respective sense signal of said rack controller interface (par. 58, 60) when said rack controller interface is connected to another rack controller (fig. 3); and
	develop a respective second predetermined level for the respective sense signal of said rack controller interface (par. 58, 60) when said rack controller interface is not connected to another rack controller (fig. 3);
	wherein the processor is configured to determine whether each rack controller interface is connected to another rack controller as a function of the respective sense signal (par. 64).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tucker/Giat and Oberski. The motivation is to provide convenience to the system users (Background, par. 8).
	As to claim 8, Tucker/Giat/Oberski discloses the rack controller of claim 7, wherein the at least one rack controller interface comprises first and second rack controller interfaces for establishing a network of rack controllers in a daisy chain topology (Oberski, fig. 3).
	As to claim 9, Tucker/Giat/Oberski discloses the rack controller of claim 8, wherein the respective first predetermined level of the first rack controller interface is not the same as the respective first predetermined level of the second rack controller interface (Oberski, par. 64. Note: To sense whether the controller 300 is in the middle or the end of the daisy chain, the predetermined level of the rack interface is required to be different).
	As to claim 10, Tucker/Giat/Oberski discloses the rack controller of claim 7, wherein each rack controller comprises a respective RJ-45 jack configured to be connected to a RJ-45 plug attached to an ETHERNET cable (Oberski, par. 41).
As to claims 14-17, all the same elements of claims 7-10 are listed.  Therefore, the supporting rationale of the rejection to claims 7-10 applies equally as well to claims 14-17.
As to claim 18, Tucker/Giat/Oberski discloses the rack controller of claim 14, further comprising: an external network interface configured to couple the processor to an external network (Tucker, par. 41).
	As to claim 19, Tucker/Giat/Oberski discloses the rack controller of claim 18, wherein the external network interface comprises an ETHERNET interface configured to couple the processor to an ETHERNET local area network (LAN) (Tucker, par. 41).
As to claim 20, Tucker/Giat/Oberski discloses the rack controller of claim 14, further comprising a base unit that comprises the processor and the patching equipment bus interface (Giat, fig. 2B, transceiver 210, 214).
	As to claim 22, Tucker/Giat/Oberski discloses the rack controller of claim 20, further comprising a display unit configured to be connected to the base unit via a cable (Tucker, fig. 5).
Claims 12-13, 24-5, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Giat and further in view of Holden et al (US 20100233961, Holden).
	As to claim 12, Tucker/Giat discloses the rack controller of claim 11, but does not disclose the features as in claim 12. In the same field of art, (hand held devices), Holden discloses various communication techniques for communication between a mobile device and an accessory (abstract). In one embodiment, Holden discloses the attached accessory can send a command to the mobile computing device specifying a second application to execute.  This can be initiated in response to an interaction with a user; for example, from the press of a button at the accessory from the user.  The mobile computing device can then execute the second application in response to receiving the command.  In some embodiments the command can indicate the application by serial number and/or name.  In some embodiments, the command can also specify a network location where the application can be downloaded and then executed (par. 168). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tucker/Giat and Holden, by comprising a locate button disposed on the front of the base unit, the locate button coupled to the processor, wherein the locate button can be actuated in order to provide a user input to the processor and to cause the rack controller to send a message operable to cause an app executing on a portable device to show information associated with at least one of the rack controller, one or more of the racks, or the patching equipment installed in the one or more racks. The motivation is to provide convenience to the system users (Background, par. 8).
	As to claim 13, Tucker/Giat/Holden discloses the rack controller of claim 11, further comprising a display unit configured to be connected to the base unit via a cable (Tucker, fig. 5).
As to claim 24, all the same elements of claim 12 are listed.  Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 24.
	As to claim 25, Tucker/Giat/Holden discloses the rack controller of claim 24, further comprising a display unit configured to be connected to the base unit via a cable (Tucker, fig. 5).
	As to claim 27, Tucker/Giat/Holden discloses the rack controller of claim 24, further comprising: 
an external network interface configured to couple the processor to an external network (Tucker, par. 41).
As to claim 28, Tucker/Giat/Holden discloses the rack controller of claim 27, wherein the external network interface comprises an ETHERNET configured to couple the processor to an ETHERNET local area network (LAN) (Tucker, par. 41). 
As to claim 29, Tucker/Giat/Holden discloses the rack controller of claim 24, further comprising: 
at least one rack controller interface, each rack controller interface configured to connect the rack controller to another rack controller (Tucker, par. 41).
Claims 21, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Giat/Oberski and further in view of Holden.
	As to claim 21, 	Tucker/Giat/Oberski discloses the rack controller of claim 20, but does not disclose the features as in claim 21. In the same field of art, (hand held devices), Holden discloses various communication techniques for communication between a mobile device and an accessory (abstract). In one embodiment, Holden discloses the attached accessory can send a command to the mobile computing device specifying a second application to execute.  This can be initiated in response to an interaction with a user; for example, from the press of a button at the accessory from the user.  The mobile computing device can then execute the second application in response to receiving the command.  In some embodiments the command can indicate the application by serial number and/or name.  In some embodiments, the command can also specify a network location where the application can be downloaded and then executed (par. 168). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tucker/Giat and Holden, by comprising a locate button disposed on the front of the base unit, the locate button coupled to the processor, wherein the locate button can be actuated in order to provide a user input to the processor and to cause the rack controller to send a message operable to cause an app executing on a portable device to show information associated with at least one of the rack controller, the respective rack, or the patching equipment installed in the one or more racks. The motivation is to provide convenience to the system users (Background, par. 8).
	As to claim 30, Tucker/Giat/Holden discloses the rack controller of claim 29, but does not disclose the features in claim 30. In the same field of art, (rack management), Oberski discloses communications interfaces including a connector port that has housing that defines a plug aperture and at least first through eight contacts that extend into the plug aperture (abstract). In one embodiment, Oberski discloses each rack controller comprises interface a respective termination circuit (par. 17 “include a termination circuit”, par. 55) which is configured to:
	develop a respective first predetermined level for a respective sense signal of said rack controller interface (par. 58, 60) when said rack controller interface is connected to another rack controller (fig. 3); and
	develop a respective second predetermined level for the respective sense signal of said rack controller interface (par. 58, 60)  when said rack controller interface is not connected to another rack controller (fig. 3);
	wherein the processor is configured to determine whether each rack controller interface is connected to another rack controller as a function of the respective sense signal (par. 64).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tucker/Giat/Holden and Oberski. The motivation is to provide convenience to the system users (Background, par. 8).
As to claim 31, Tucker/Giat/Holden/Oberski discloses the rack controller of claim 30, wherein the at least one rack controller interface comprises first and second rack controller interfaces for establishing a network of rack controllers in a daisy chain topology (Oberski, fig. 3).
	As to claim 32, Tucker/Giat/Holden/Oberski discloses the rack controller of claim 31, wherein the respective first predetermined level of the first rack controller interface is not the same as the respective first predetermined level of the second rack controller interface (Oberski, par. 64. Note: To sense whether the controller 300 is in the middle or the end of the daisy chain, the predetermined level of the rack interface is required to be different).
	As to claim 33, Tucker/Giat/Holden/Oberski discloses the rack controller of claim 29, wherein each rack controller comprises a respective RJ-45 jack configured to be connected to a RJ-45 plug attached to an ETHERNET cable (Oberski, par. 41).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P/Examiner, Art Unit 2184  
   

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184